                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     No. 7:18-CR-111-2-FL

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
       v.                                      )                      ORDER
                                               )
                                               )
 ANTHONY WILLIAMS.                             )




       This matter came before the Court on the defendant's unopposed motion to continue

arraignment in this matter. For good cause shown, the motion is GRANTED, and the arraignment

is continued to the January 15, 2019, term in New Bern.

       The court finds that the ends ofjustice served by granting this continuance outweigh the best

interests of the public and defendant in a speedy trial. The period of delay necessitated by this

continuance is excluded from SpeedyTrial Act computation pursuant to 18 U.S.C. § 3161 (h)(7)(A).

       SO ORDERED, this 13th day of November, 2018.




                                             ROBERT B. !ONEi,JR.
                                             United States Magistrate Judge
